           Case 2:20-cv-05777-MSG Document 10 Filed 01/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
IN RE: REGINALD CUPID NOBLE                :
                                           :
                                           :      CIVIL ACTION NO. 20-CV-5777
                                           :
                                           :

                                          ORDER

      AND NOW, this 27th day of January, 2021, upon consideration of Plaintiff Reginald Cupid

Noble’s pro se Amended Complaint (ECF No. 8) it is ORDERED that:

      1.       The Amended Complaint is DISMISSED WITH PREJUDICE for the reasons set

forth in the Court’s accompanying Memorandum.

      2.       The Clerk of Court shall CLOSE this case.



                                           BY THE COURT:



                                           /s/ Mitchell S. Goldberg
                                           MITCHELL S. GOLDBERG, J.
